432 F.2d 562
UNITED STATES of America, Appellee,v.R. L. McKINNEY, Appellant.
No. 14781.
United States Court of Appeals,Fourth Circuit.
Oct. 1, 1970.

William L. Osteen, U. S. Atty., and J. Howard Coble, Asst. U. S. Atty., on brief for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Appellant R. L. McKinney was tried and convicted by the District Court for the Middle District of North Carolina on April 22, 1970 for possession of an illegal firearm in violation of 26 U.S.C. § 5861(c).  After careful consideration of the record, briefs and appendix, we affirm.  There is no merit to appellant's contentions that there was insufficient evidence of possession, that the firearm was illegally seized, and that the conviction was based on inadmissible hearsay evidence.


2
Affirmed.